364 A.2d 1275 (1976)
Martha GIFFORD, Administratrix of the Estate of Shirley G. Parenteau
v.
STATE of Maine, acting By and Through its DEPARTMENT OF TRANSPORTATION.
Supreme Judicial Court of Maine.
October 12, 1976.
McEachern, Winiarski & Robbins by Duncan A. McEachern, Kittery, for plaintiff.
Thomas E. Day, Jr., Dept. of Transp., Eugene W. Murray, Asst. Attys. Gen., Augusta, for defendant.
Before DUFRESNE, C. J., and WEATHERBEE,[*] POMEROY, WERNICK, ARCHIBALD and DELAHANTY, JJ.
*1276 PER CURIAM.
The above death action was premised on the negligence of the agents of the defendant in the maintenance of a highway barricade and warning signs alerting the motoring public of its presence.
Defendant filed an appropriate motion to dismiss asserting a) lack of consent by the State to bring the action, and b) the defense of sovereign immunity. The motion was granted without comment, from which ruling plaintiff has appealed.
In Davies v. City of Bath, 364 A.2d 1269, decided this date, we determined to abrogate the doctrine of sovereign immunity, but to apply the decision to that case and those causes of action which arise sixty days after the certification of Davies. Since this alleged cause of action arose prior to that date, the doctrine is applicable. The complaint was properly dismissed.
The entry is:
Appeal denied.
All Justices concurring.
NOTES
[*]  Mr. Justice Weatherbee sat at argument and participated in consultation but died prior to preparation of opinion.